JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
*284ORDERED AND ADJUDGED that the district court’s order filed August 14, 2007, be affirmed. The district court lacks subject matter jurisdiction to review any decision of the Supreme Court or its employees. See Marin v. Suter, 956 F.2d 339, 340 (D.C.Cir.) (per curiam), cert. denied, 506 U.S. 844, 113 S.Ct. 131, 121 L.Ed.2d 85 (1992); see also id. (noting that the Supreme Court’s “supervisory responsibility” over its Clerk is “exclusive to the Supreme Court and ... neither a district court nor a circuit court of appeals has jurisdiction to interfere with it by mandamus or otherwise”); Sidles v. Suter, 172 F.3d 921 (D.C.Cir.1998) (Table) (“The district court properly held that the lower courts lack jurisdiction over the filing of documents by the Clerk (and Assistant Clerks) of the Supreme Court.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.